         Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 1 of 17



                 IN THE UNITED n     VIMICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORMA1401-WVISKIN
                                   DEBRA% P. HACKETT. CLK
TROY CARICO,                         U.S1D1STRICT COURT
                                    MiD)LE           ALA
        Plaintiff                      )
                                       )
v.                                             CASE ACTION NO.:      aim-0/-756
                                               JURY DEMAND REQUESTED
United Parcel Service,Inc.

        Defendant


         COMPLAINT FOR EQUAL EMPLOYMENT OPPORTUNITY


                                        Parties

1. Plaintiff, Troy Carico, is a resident of Montgomery County, Alabama, and is a

     qualified individual with a disability as that term is defined under 42 U.S.C.

     §12111, who had previously engaged in protected EEO activity, Caucasian, and

     has previously served in the Uniform Services as that term is defined under 38

     U.S.C. §4303(13). Plaintiff was a full-time employee of the Defendant during

     the relevant time period and was Inbound Operations Supervisor and Lead

     Operations Supervisor at Defendant's facility, located inn Hope Hull,

     Montgomery County, Alabama until January 2019.

2. At all times pertinent, the Defendant, United Parcel Service, Inc.,(UPS) was

     Plaintiff's employer, pursuant to Title VII of the Civil Rights Act of 1964 (as


                                           1
        Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 2 of 17



   amended), 42 U.S.C. sec 2000 (et. seq), 38 U S.C. §4303(4), and 42 U.S.C.

   §12111. The Plaintiffs place of employment was at the Defendant's facility

   located in Hope Hull, Montgomery County, Alabama.

                               Jurisdiction and Venue

1. This is a suit to obtain relief for discrimination on the basis of race (Caucasian),

   under Title VII of the Civil Rights Act of 1964, and the Americans with

   Disabilities Act,42 U.S.C. §12101, et seq., the Uniformed Services Employment

   And Reemployment Rights Act of 1994 as Amended, 38 U.S.C. §4301 et seq.,

   and various pendant state law claims.

2. The jurisdiction ofthis Court is invoked pursuant to 28 U.S.C. §1331, 38 U S C.

   §4323, 42 U.S.C. §12117, and 42 U.S.C. §2000e-5. Venue is proper under 28

   U.S.C. §1391, as the events in question occurred in Northern Division of the

   Middle District of Alabama.

3. Plaintiff filed his initial Charge of employment discrimination with the United

   States Equal Employment Opportunity Commission on March 21,2019,less than

   180 days ofthe last act of discrimination, and received his notice of Right to Sue

   on July 30, 2019.

4. Plaintiff files this Complaint within 90 days of receipt of the Right to Sue letter

   from the EEOC.




                                           2
       Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 3 of 17



                          Statement of Plaintiffs' Claims

                                CASE OVERVIEW

1.   Plaintiff, Troy Carico, was employed by the Defendant, United Parcel Service,

     Inc. (UPS), from August 2015 until January 2019 as Full Time Inbound

     Operations Supervisor, and Lead Operations Supervisor (terminal manager).

2.   Plaintiffis a service-connected disabled veteran due to various issues, including

     combat wounds sustained while in the service of the nation as a United States

     Army Officer.

     Plaintiff was a Veteran's Re-employment and Education Participant and was

     recruited specifically by UPS due to his status as a disabled veteran.

4.   He is also disabled as that term is defined under the Arnericans with Disabilities

     Act, 42 U.S.C. §12102(1) in that he suffers from a physical or mental

     impairment that substantially limits one or more major life activities.

5.   Plaintiff is Caucasian.

6.   Plaintiffs first immediate supervisor was Mr. Don Culmer, Caucasian, not

     disabled, not a veteran.

7.   Throughout his employment, Mr. Carico received annual appraisals rated as

     "Excellent" or "Promote Ahead ofHis Peers."

8.   In October 2016, Mr. Culmer was replaced as Plaintiffs immediate supervisor

     by Mr. Danny Campbell, African-American, not disabled, not a veteran.


                                          3
        Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 4 of 17



9.   Mr. Campbell immediately started to question Plaintiffs need to have

     appointments with the local VA Hospital.

10. Mr. Campbell excessively scrutinized Plaintiffs scheduled              medical

     appointments even though all remained on Plaintiffs electronic calendar for

     Mr. Campbell to review.

11. Throughout the remainder of Plaintiffs employmet, Mr. Campbell would

     question Plaintiff numerous times over what he termed to be Plaintiffs

     "issues."

12. Mr. Campbell also questioned others about Plaintiff s "issues" behind his back,

     going to several other terininal managers and asking about him.

13. In front of one terminal manager, he called Mr. Carico "psycho," and "what in

     the hell is wrong with him?"

14. During Plaintiffs employment, Mr. Campbell aggressively questioned

     employees and drivers working under Plaintiff about his Post Traumatic Stress

     Disorder and other medical issues.

15. During one telephone call, Mr. Campbell stated directly to Plaintiff: "What

     exactly in the hell is wrong with you ... what is your major problem?"

16. In April 2018, Mr. Campbell sent Mr. Carico an email stating that he needed to

     take medical leave under federal medical leave laws "in order to get bettee so

     as to minimize Plaintiffs need for medical care during normal business hours.


                                          4
        Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 5 of 17



17. Plaintiff verbally objected to the email and insinuations that Plaintiff was unable

    to perform his duties with UPS with the reasonable accommodations that had

    been granted to him, and stated that he considered Mr. Campbell's actions to be

    discrimination on the basis of disability and furthermore that he would take the

    matter up with UPS Human Resources Department.

18. In May 2018, Plaintiff complained to his Human Resources office, Ms. Gina

    Curzi, about Mr. Campbell's taunting behavior and constant questioning of his

    need for a reasonable accommodation to have medical visits to the VA,and that

    Mr. Campbell's behavior was exacerbating his condition.

19. Plaintiff specifically stated that he felt that Mr. Campbell created a hostile work

    environment and asked if they would engage Mr. Campbell to respect his

    medication conditions and reasonable accommodation.

20. At some point in May 2018, Mr. Campbell was counseled by Human Resources

    officials at UPS who later told Plaintiff that Mr. Campbell had been told to

    "back off."

21. After this complaint, Mr. Campbell's harassment worsened, but took different

    turns.

22. Mr. Campbell attempts to gain personal standing and build rapport with

    Plaintiff by seemingly innocuous inquiries into personal weapons systems that

    could defeat body armor systems. These discussions were both via telephone


                                          5
        Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 6 of 17



    and text, during business hours, and using UPS corporate communication

    systems.

23. Mr. Campbell divulged to Plaintiff that he personally sought a more powerful

     weapon to compliment his concealed carry weapon and began to pepper

    Plaintiff with questions about firearms whereas before he had never asked

    Plaintiff such questions.

24. Such bizarre unsolicited questioning continued throughout the rest of

    Plaintiffs employment.

25. Plaintiff felt that the questioning was bizarre and as if Mr. Carnpbell was trying

    to set him up to say something inappropriate.

26. Mr. Campbell also started to make unannounced surprise visits to Plaintiffs

    facility, whereas before they were always coordinated in advance.

27. Mr. Campbell would refuse to reply to Plaintiffs emails regarding work

     matters. Further if communications were made, they were done at odd hours,

    often outside the scope of general business hours.

28. Mr. Campbell would also refuse to return Plaintiffs phone calls.

29. Mr. Campbell also continued questioning others about Plaintiffs medical

    issues.

30. At some point during the Spring of 2018, UPS received a complaint about

    Plaintiff allegedly carrying a firearm on UPS property.


                                          6
       Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 7 of 17



31. The complaint was false. Plaintiff did not and has never carried a firearm on

    UPS property.

32. This complaint came from a former UPS employee (a sales representative

    working out of the Montgomery Terminal) who had been terminated due to

    theft of company time and conflicting outside business obligations.

33. UPS conducted an investigation into the firearms matter and determined that it

    was unfounded and Plaintiff was cleared of any wrongdoing.

34. However, Plaintiff did use a novelty item that outwardly resembled a firearm,

    but was in fact a cigar lighter which he used to light cigars after work or on

    break with his employees as a morale boosting event.

35. UPS managers, Don Culmer and Chad Carico were aware of the cigar lighter

    and said nothing about it being prohibited on UPS property.

36. Throughout his employment, Mr. Carico never carried a firearrn on UPS

    property.

37. In November 2018, the Teamsters Union, the bargaining unit for UPS drivers,

    threatened the company with a strike.

38. Managers,including Mr. Carico, were ordered by UPS CEO,Mr.Tod Webster,

    to gain intelligence on the upcoming union vote. Further it was directed by

    senior executive management to unduly influence and ör affect undecided votes

    by his teamster employees with implied threats, such ás saying,"it sure would
        Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 8 of 17



     nice this Christmas if you had work with us in order to pay for your family's

     Christmas." Continued harassment tactics were discussed and directed during

    a bevy of daily conference calls at approximately lunchtime for approximately

    the first two weeks of December 2018.

39. This action led to some tensions in the work place between terminal managers

    and drivers, including Plaintiff and some of the drivers under his supervision.

    Plaintiff declined to engage in illegal activities against the Teamsters Union.

40. As a result of this conflict, on or about December 10, 2018, an anonymous

    employee filed another complaint about Plaintiff carrying a firearm on UPS

     property.

41. Plaintiff was only canying the aforementioned cigar lighter on his person, and

     this was common knowledge amongst employees at Plaintiffs facility and

    amongst managers.

42. On December 13, 2018,Plaintiff arrived at work to find Montgomery Alabama

    County Deputy Sheriffs, with weapons at the ready.

43. Mr. Campbell was also at the facility, and stated to Plaintiff,"I got you now."

44. The Deputy Sheriffs conducted a search ofPlaintiffs office and no weapon was

    found either in the office or on Plaintiffs person.




                                         8
        Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 9 of 17



45. The cigar lighter was later found to be a lighter and not a firearm as was

     determined by the Alabama Department of Labor's unemployment

    compensation investigation.

46. Mr. Campbell though terminated Plaintiff regardless for allegedly carrying a

    firearm on UPS property in violation of UPS internal work rules.

47. Plaintiffobjected to the termination and indicated that at no time had he carried

     a firearm on UPS property, and that at no time had there been any investigation

    to determine the nature ofthe object in question.

48. As Mr. Carico had accrued leave, his actual date oftermination was some time

     after January 1, 2019.

49. UPS awards managers bonuses to managers who complete a full year of duty

     and are still employed by January 1st ofthe new year.

50. UPS denied Plaintiff his bonus due to him for his performance in 2018 even

    though he was ernployed through the beginning of2019.

                                  CAUSES OF ACTION

               Count I. Race Discrimination,42 U.S.C.§2000e-2.

51. Plaintiff hereby incorporates by reference each and every preceding paragraph

    as if fully set out herein.

52. At all times relevant to this matter, Title VII, 42 U.S.C. §2000e-2 was in full

    force and effect and binding on the Defendant. Title VII,42 U.S.0 §2000e-2(a)


                                         9
       Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 10 of 17



    reads, "It shall be an unlawful employment practice for an employer to limit,

    segregate, or classify his employees or applicants for employment in any way

    which would deprive or tend to deprive any individual of employment

    opportunities or otherwise adversely affect his status as an employee, because

    of such individual's race, color, religion, sex, or national origin."

53. Defendant's discrimination was made manifest through pervasive disparate

    treatment including but not limited to verbal and psychological abuse, and

    ultimately Plaintiff s termination.

54. The statements and conduct on the part of Defendant complained herein

    represents a violation of Title VII, 42 U.S.C. §2000e-2.

55. As an actual and proximate result ofthe aforementioned violations, Plaintiff has

    been harmed,suffering severe emotional and mental distress, embarrassment in

    front of his her peers, a loss of professional standing in the workplace, lost

    position, lost pay and benefits, lost bonuses for which he is entitled to relief in

    an amount to be proven at trial. As it has exacerbated his PTSD and Anxiety

    Disorders.

         Count II. Disability Discrimination,42 U.S.C.§12101, et seq.

56. Plaintiff hereby incorporates by reference each and every preceding paragraph

    as if fully set out herein.




                                          10
       Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 11 of 17



57. At all times relevant to this matter, the standards established by the Americans

     with Disabilities Act, 42 U.S.C. §12101, et seq., were in full force and effect

    and binding on the Defendant.

58. Plaintiff is iqualified individual with a disability as that term is defined under

    42 U.S.C. §12111(8).

59. The Defendant discriminated against Plaintiff as alleged herein on the basis of

    his disability in violation of42 U.S.C. §12112(a).

60. Defendant's discrimination, harassrnent and hostile environment was made

     manifest through pervasive disparate treatment including but not limited to

    criticizing his use of leave which had been granted as a reasonable

    accommodation, otherwise interfering with Plaintiff§ use of the reasonable

    accomrnodation granted to him, questioning of Plaintiffs mental health status

    to himself and others, and ultimately terminating Plaintiff for his disability.

61. As an actual and proximate result ofthe aforementioned violations, Plaintiff has

    been harmed,suffering severe emotional and mental distress, embarrassment in

    front ofhis peers, a loss ofprofessional standing in the workplace, lost position,

    lost pay and benefits, lost bonuses for which he is entitled to reliefin an amount

    to be proven at trial.




                                          11
       Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 12 of 17



           Count III. Retaliation under the ADA,12 U.S.C.§12203

62. Plaintiff hereby incorporates by reference each and every preceding paragraph

    as if fully set out herein.

63. At all times relevant to this matter,42 U.S.C.§12203 was in full force and effect

    and binding on the Defendant. 42 U.S.0 §12203(a)reads:

      (a)Retaliation. No person shall discriminate against any individual
         because such individual has opposed any act or practice made
         unlawful by this chapter or because such individual made a charge,
         testified, assisted, or participated in any manner in an investigation,
         proceeding, or hearing under this chapter.

      (b)Interference, coercion, or intimidation. It shall be unlawful to
         coerce, intimidate, threaten, or interfere with any individual in the
         exercise or enjoyment of, or on account of his or her having
         exercised or enjoyed, or on account of his or her having aided or
         encouraged any other individual in the exercise or enjoyment of,
         any right granted or protected by this chapter.

64. Plaintiff had provided notice to Defendant of practices illegal under 42 U.S.C.

     12101 et seq., such as the interference in the Plaintiffs exercise of his

    reasonable accommodation and disability and Defendant was aware of

    Plaintiffs prior protected activities. Accordingly, Defendant's termination of

    Plaintiff is a violation of42 U.S.C. §12203.

65. Plaintiff was discriminated against in reprisal for having engaged in protected

    EEO Activity, i.e. filing of an informal EEO complaint by having his her

    evaluations lowered from a previous evaluation, and by his supervisor's email



                                          12
       Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 13 of 17



     soliciting his colleagues and co-workers for negative information to support a

    lowered evaluation.

66. As an actual and proximate result ofthe aforementioned violations, Plaintiff has

     been harmed,suffering severe emotional and mental distress, embarrassment in

     front of his peers, a loss ofprofessional standing in the workplace, lost position,

     lost pay and benefits, lost bonuses for which he is entitled to relief in an amount

     to be proven at trial.

                Count IV. USERRA Violations,38 U.S.C.§4311.

67. Plaintiff hereby incorporates by reference each and every preceding paragraph

     as if fully set out herein.

68. At all times relevant to this matter, 38 U.S.C. §4311 was in full force and effect

     and binding on the Defendant. 42 U.S.0 §4311(a) reads:"A person who is a

     member of, applies to be a member of, performs, has performed, applies to

     perform, or has an obligation to perform service in a uniforrned service shall

     not be denied initial employment, reemployment, retention in employment,

     promotion, or any benefit of employment by an employer on the basis of that

     membership, application for membership, performance of service, application

    for service, or obligation."

69. Plaintiff was an employee of the Defendant as that term is defined under 38

     U.S.C. §4303(3).


                                           13
       Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 14 of 17



70. Defendant was an employer ofPlaintiff as that term is defined under 38 U.S.C.

    §4303(4).

71. Defendant violated 38 U.S.C. §4311 by terminating the Plaintiffs employment

    with the Defendant.

72. As an actual and proximate result ofthe aforementioned violations, Plaintiffhas

    been harmed, suffering severe emotional and mental distress, embarrassment in

    front ofher peers, a loss ofprofessional standing in the workplace, lost position,

    lost pay and benefits, lost bonuses for which he is entitled to reliefin an amount

    to be proven at trial.

                       Count V. Pendent State Law Claims

                                  Breach of Contract

73. Plaintiff hereby incorporates by reference each and every preceding paragraph

    as if fully set out herein.

74. Plaintiff and Defendant entered into a contract whereby Plaintiff would be

    awarded a monetary bonus for his performance for work during the 2018

    Calendar year.

75. Plaintiff remained on the Defendant's employ through at least January 1 2019

    due to accrued leave and/or other reasons, even though he was informed of his

    termination on December 13, 2018.




                                         14
       Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 15 of 17



76. Plaintiff was eligible for the monetary bonus for his performance during 2018,

    but the Defendant has refused to pay him for such bonis.

77. Plaintiff has suffered substantial harm and damages as a result of this

    contractual breach in the form of lost contractual monetary benefits in an

    amount to be determined.

                    Intentional infliction of Emotional Distress

78. This is a claim against Defendant arising under the laws ofthe State of Alabama

    prohibiting the intentional infliction of emotional distress.

79. The conduct of the defendant's employee, Danny Campbell, as described

    above, was extreme, outrageous and beyond the boundaries of decency.

80. Such conduct created a hostile work environment that was unwelcomed by the

    Plaintiff, altered the Plaintiffs working conditions and should not go

    unpunished.

81. The intentional acts of harassment and intentional conspiracy toward Plaintiff

    by the Defendants' employee, Mr. Danny Campbell, and the subsequent

    ratification by the Defendants, altered the Plaintiffs' Work environment.

82. Defendants' failure to implement its policy on discrimination in the work place

    and managers'/supervisors' conduct and standards proximately caused Plaintiff

    to suffer severe emotional distress, mental anguish, lost position, lost pay,

    embarrassment, humiliation and trauma for which he claims damages.


                                         15
       Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 16 of 17



                              PRAYER FOR RELIEF

WHEREFORE,Plaintiff demands judgment against Defendant and any other

DEFDENDANTS who may be later added to this action as follows:

1.    For compensatory damages and equitable relief, including but not limited to

lost wages and benefits, reinstatement, back pay, interest so as to make Plaintiff

whole in remedying the discrimination and retaliation to which he was subjected

without financial or other penalty;

2.    For non-pecuniary damages for emotional distress and mental anguish;

3.    Punitive damages;

4.    Liquidated damages in an amount equal to Plaintiffs lost wages and benefits

(including any bonuses);

5.    An amount equal to Plaintiffs bonus due him for his work in 2018;

6.    For any legal and attorney's fees and costs (including expert witnesses)

pursuant to all applicable statutes or legal principles;

7.    For costs of suit incurred;

8.    For pre- and post-judgment interest;

9.    Such other and further relief as the Court deems necessary and appropriate

under the circumstances.




                                           16
      Case 2:19-cv-00756-JTA Document 1 Filed 10/07/19 Page 17 of 17



                        DEMAND FOR JURY TRIAL

              Plaintiff hereby demands trial by jury for this matter.

October 4, 2018,                      Respectfully submitted,




                                          ling •e, - us sq.
                                      Attorney at Law
                                      300 Vestavia Parkway, Suite 2300
                                      Birmingham, Alabama 35216
                                      TEL:(205)504-0189
                                      FAX:(205)449-7392
                                      sderamus@deramuslaw.com
                                      BAR ID: ASB-6781-R6OS

                                      Attorney for Plaintiff


  PLEASE HOLD SERVICE — PLAINTIFF WILL REQUEST ADDED
    DEFENDANT WAIVE SERVICE OF PROCESS PURSUANT TO
    F.R.C.P.4(d)

  Defendant's Address:
  United Parcel Service,Inc.
  55 Glenlake Parkway NE
  Atlanta, GA 30328




                                        17
